DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim set filed 6/5/2022 contains claims 1-8 and claims 11-18; the numbers 9 and 10 have been omitted. Applicant should renumber the claims so as to be in consecutive order, see 37 CFR 1.75(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 8 (and thus its dependent claims 11-17), lines 7-8 recite removing the sanitary extubation cover from the mouth (although the claim doesn’t mention placing it there) and that, as it is removed, the hollow sleeve expands and covers the endotracheal tube (which is in the mouth per line 4). The sanitary extubation cover is also said to be removed “while the mask remains on the face”, but the mask is part of the extubation cover per line 2, so how is the whole being removed from a portion of itself? The specification as originally filed does not appear to support this confusing set of steps. As best understood (see e.g. instant Figs. 10-11), for purposes of examination, lines 7-8 of claim 8 will be considered to read: “removing the endotracheal tube from the mouth while the mask remains on the face, wherein, as the endotracheal tube is removed, the hollow sleeve expands and covers the endotracheal tube”, which addresses all of the ambiguity above.

Claim Interpretation
The Examiner notes that there is no function/intended use recited for the sleeve in claims 1 and 18, such that any prior art mask that has an expandable sleeve/tube for any purpose, e.g. accordion-type tubing, which was well known patient circuit material in the respiratory art before the effective filing date of the claimed invention, anticipates these claims.
“A bottom perimeter” and “a bottom” of the mask per claims 3, 4, 12 and 13 is understood to be the patient-contacting perimeter/side of the mask, i.e. the “bottom” is assigned when the mask is oriented/positioned as shown in instant Fig. 2.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for a mask” and “means for an expandable hollow sleeve” in claim 18. “A mask” and “an expandable hollow sleeve” are structure, and there is no function even recited for the sleeve.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As discussed above, claim 18 is not a proper “means for” claim (the sleeve doesn’t even include a function to enable a proper “means for” recitation); it recites the same structure as claim 1 and thus is essentially a duplicate thereof.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/341,418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the co-pending claims and thus fully anticipated thereby.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 3, 5, 11-14, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/341,418 in view of Wallace (US 3,556,097; hereinafter “Wallace”). The co-pending claims are silent regarding a tape wrapped around the sleeve and a wire on a bottom perimeter of the mask, they do not recite the pad being made of foam, and the method claim does not include dependent claims that substantially mirror those of the apparatus claim set. However, including similar dependent claims between apparatus and method claims was standard practice before the effective filing date of the claimed invention in order to recite the method using the same claimed apparatus, and Wallace demonstrates that it was well known in the breathing mask art before the effective filing date of the claimed invention to connect a sleeve (bag 8) (Fig. 9) to another component (bushing 54) via a tape (tape 58) wrapped around the sleeve (col. 5, lines 52-54), to include a wire (wire 35) on a bottom perimeter (to the left in Wallace Fig. 3, see the Claim Interpretation section above) of the mask (face piece 22), and for the cushion (cushion 29) to be made of foam (cushion 29 being formed of a foamed plastic material, col. 4, lines 24-25). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the copending claims to include a tape wrapped around the sleeve, a wire on a bottom perimeter of the mask, and the pad being made of foam as taught by Wallace, and where the method claim contains dependent claims with the same limitations as those of the apparatus (in any combination depending on desired breadth), in order to provide the expected results of a secure, sealed connection between the sleeve and the mask (Wallace, col. 5, lines 52-54), a means for bending and retaining the mask in any desired shape to better accommodate the facial contours of a particular patient (Wallace, col. 4, lines 29-33), and to either provide a substitute cushion material that avoids the potential downfall of being punctured OR to provide foam within the air cushion of the copending claims so as to provide a cushioning effect even if punctured, and/or to provide a cushion with more hysteresis and/or firmness for patient comfort and/or sealing. 
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/341,418 in view of Bastiani (US 2006/0157548 A1; hereinafter “Bastiani”). The co-pending claims are silent regarding after the removing and before the disposing, twisting the sleeve. However, anyone who has used e.g. a dog waste bag or Diaper Genie® is familiar with twisting a waste bag/container once it is full, in preparation for disposal, as demonstrated by Bastiani Fig. 2. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the copending claims to include after the removing and before the disposing, twisting the sleeve as taught by Bastiani, in order to provide the expected result of sealing the endotracheal tube within the sleeve for secure disposal thereof.
These are provisional nonstatutory double patenting rejections.

Claims 1, 6 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 17/140,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the co-pending claims and thus fully anticipated thereby.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/140,040 in view of Wallace. The co-pending claims are silent regarding a tape wrapped around the sleeve, a wire on a bottom perimeter of the mask, or at least one pad made of foam on a bottom of the mask. However, Wallace demonstrates that it was well known in the breathing mask art before the effective filing date of the claimed invention to connect a sleeve (bag 8) (Fig. 9) to another component (bushing 54) via a tape (tape 58) wrapped around the sleeve (col. 5, lines 52-54), to include a wire (wire 35) on a bottom perimeter (to the left in Wallace Fig. 3, see the Claim Interpretation section above) of the mask (face piece 22), and to include a cushion (cushion 29) made of foam (cushion 29 being formed of a foamed plastic material, col. 4, lines 24-25) on a bottom (to the left in Wallace Fig. 3, see the Claim Interpretation section above) of the mask. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the copending claims to include a tape wrapped around the sleeve, a wire on a bottom perimeter of the mask, and a pad made of foam located on a bottom of the mask as taught by Wallace, in order to provide the expected results of a secure, sealed connection between the sleeve and the mask (Wallace, col. 5, lines 52-54), a means for bending and retaining the mask in any desired shape to better accommodate the facial contours of a particular patient (Wallace, col. 4, lines 29-33), and to provide a deformable cushion of standard material so as to form a good seal between the mask and the face and to minimize face trauma (Wallace, col. 4, lines 44-48).
Claims 8 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/140,040 in view of Walters (US 2014/0041673 A1; hereinafter “Walters”). The claims of the co-pending application are silent regarding a method of using the apparatus of copending claims 1-2, said method comprising providing a sanitary extubation cover comprising a mask and an expandable hollow sleeve connected to the mask; placing an endotracheal tube in a mouth belonging to a patient; placing the sanitary extubation cover over the endotracheal tube; placing the mask on a face belonging to the patient; removing the, as best understood, endotracheal tube from the mouth while the mask remains on the face, wherein as the, as best understood, endotracheal tube is removed, the hollow sleeve expands and covers the endotracheal tube; removing the mask from the face; and disposing of the sanitary extubation cover. However, Walters teaches said method, see the 102 rejection below. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the copending claims a method as instantly claimed and as taught by Walters, in order to claim the use of the copending apparatus for more sanitary endotracheal tube removal (Walters abstract). 
Claims 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/140,040 in view of Walters and Erlich (US 4,772,275; hereinafter “Erlich”). Walters renders obvious the method of claim 8 as discussed above, but the co-pending claims are silent regarding wherein the expandable hollow sleeve is made out of a stretchable material. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07. Moreover, Erlich demonstrates that it was well known in the medical tube disposal cover art before the effective filing date of the claimed invention for an expandable hollow sleeve (sheath 22) (Fig. 2) for covering a medical tube (catheter 12) for disposal thereof (abstract) to be made out of a stretchable material (silicone elastomers, col. 4, lines 8). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the copending claims to include wherein the expandable hollow sleeve is made out of a stretchable material as taught by Erlich, in order to provide the predictable result of a single sleeve that is able to stretch, if necessary, to cover a large range of endotracheal tube lengths when/for using the apparatus according to the method taught by Walters.
Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/140,040 in view of Walters and Wallace. Walters renders obvious the method of claim 8 as discussed above, but the co-pending claims are silent regarding a tape wrapped around the sleeve, a wire on a bottom perimeter of the mask, or at least one pad made of foam on a bottom of the mask. However, Wallace demonstrates that it was well known in the breathing mask art before the effective filing date of the claimed invention to connect a sleeve (bag 8) (Fig. 9) to another component (bushing 54) via a tape (tape 58) wrapped around the sleeve (col. 5, lines 52-54), to include a wire (wire 35) on a bottom perimeter (to the left in Wallace Fig. 3, see the Claim Interpretation section above) of the mask (face piece 22), and to include a cushion (cushion 29) made of foam (cushion 29 being formed of a foamed plastic material, col. 4, lines 24-25) on a bottom (to the left in Wallace Fig. 3, see the Claim Interpretation section above) of the mask. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the copending claims to include in the method of instant claim 8 as taught by Walters the steps of providing a tape wrapped around the sleeve, a wire on a bottom perimeter of the mask, and a pad made of foam located on a bottom of the mask as taught by Wallace, in order to provide the expected results of a secure, sealed connection between the sleeve and the mask (Wallace, col. 5, lines 52-54), a means for bending and retaining the mask in any desired shape to better accommodate the facial contours of a particular patient (Wallace, col. 4, lines 29-33), and to provide a deformable cushion of standard material so as to form a good seal between the mask and the face and to minimize face trauma (Wallace, col. 4, lines 44-48).
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/140,040 in view of Walters, Wallace and Bastiani (US 2006/0157548 A1; hereinafter “Bastiani”). Walters and Wallace render obvious the method of claims 8 and 11 as discussed above, but the co-pending claims are silent regarding after the removing and before the disposing, twisting the sleeve. However, anyone who has used e.g. a dog waste bag or Diaper Genie® is familiar with twisting a waste bag/container once it is full, in preparation for disposal, as demonstrated by Bastiani Fig. 2. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the copending claims to include in the method of instant claim 11 as taught by Walters and Wallace, the step of, after the removing and before the disposing, twisting the sleeve as taught by Bastiani, in order to provide the expected result of securely sealing the endotracheal tube within the sleeve for sanitary disposal thereof.
These are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (US 2014/0041673 A1; hereinafter “Walters”).
Regarding claim 1, Walters discloses an apparatus (bodily fluids guard, e.g. BFG 500) (e.g. Figs. 8A-B), comprising: 
a mask (annulus 518) (where the annulus comprehends a mask because it covers at least part of a person’s face in use) configured to fit over a person's face (518…pushed against the patient’s face, para [0085]; i.e. similar to Fig. 2A or 11E); and 
an expandable hollow sleeve (flexible sleeve wall 516) (during extubation, the sleeve wall 516 will automatically be caused to unfold and extend around the tube 106 upon extubation, para [0085]; see the described expansion from Fig. 8A to 8B) connected to the mask (Figs. 8A-B; para [0085]).
Regarding claim 6, Walters discloses the apparatus as recited in claim 1, wherein the expandable hollow sleeve is folded up into a compressed state (Fig. 8A) and configured to unfold into an expanded state (Fig. 8B) (para [0085]).
Regarding claim 8, Walters discloses a method, comprising: 
providing a sanitary extubation cover (bodily fluids guard, e.g. BFG 500) (e.g. Figs. 8A-B) comprising a mask (annulus 518) (where the annulus comprehends a mask because it covers at least part of a person’s face in use, i.e. similar to Fig. 2A or 11E) and an expandable hollow sleeve (flexible sleeve wall 516) (during extubation, the sleeve wall 516 will automatically be caused to unfold and extend around the tube 106 upon extubation, para [0085]; see expansion from Fig. 8A to 8B) connected to the mask (Figs. 8A-B; para [0085]); 
placing an endotracheal tube (breathing tube 106) in a mouth belonging to a patient (breathing tube 106, such as of a ETT or an LM device, para [0084]; intubation, para [0085], i.e. similar to Fig. 2A or 11E); 
placing the sanitary extubation cover over the endotracheal tube (Fig. 8B; see also para [0085], i.e. similar to Fig. 11E); 
placing the mask on a face belonging to the patient (518…pushed against the patient’s face, para [0085], i.e. similar to Fig. 11E); 
removing the, as best understood, endotracheal tube from the mouth while the mask remains on the face, wherein as the, as best understood, endotracheal tube is removed, the hollow sleeve expands and covers the endotracheal tube (during extubation, the sleeve wall 516 will automatically be caused to unfold and extend around the tube 106 upon extubation, para [0085]; see expansion from Fig. 8A to 8B in view of e.g. Fig. 11F); 
removing the mask from the face (Fig. 8B; bodily fluids guard of Fig. 8A with an extubated breathing tube retracted and sealed therein for disposal, para [0044], where the BFG must be removed from the face in order to be thrown away as inferred by Walters); and 
disposing of the sanitary extubation cover (bodily fluids guard of Fig. 8A with an extubated breathing tube retracted and sealed therein for disposal, para [0044]).
Regarding claim 18, Walters discloses an apparatus (bodily fluids guard, e.g. BFG 500) (e.g. Figs. 8A-B), comprising: 
means for a mask (annulus 518) configured to fit over a person's face (pushed against the patient’s face, para [0085]; i.e. somewhat similar to Fig. 11E); and 
means for an expandable hollow sleeve (flexible sleeve wall 516) (during extubation, the sleeve wall 516 will automatically be caused to unfold and extend around the tube 106 upon extubation, para [0085]; see expansion from Fig. 8A to 8B) connected to the mask (Figs. 8A-B; para [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Wallace (US 3,556,097; hereinafter “Wallace”).
Regarding claims 2 and 11, Walters discloses the apparatus and method as recited in claims 1 and 8, wherein Walters further discloses the apparatus further comprising/the method further providing tape (adhesive tags 519) attached to the sleeve (Figs. 8A-B; para [0085]), but Walters does not explicitly disclose the tape being wrapped around the sleeve. However, Wallace demonstrates that it was well known in the breathing mask art before the effective filing date of the claimed invention to connect a sleeve (bag 8) (Fig. 9) to another component (bushing 54) via a tape (tape 58) wrapped around the sleeve (col. 5, lines 52-54). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tape/providing the tape of Walters such that the tape is wrapped around the sleeve as taught by Wallace, in order to provide the expected result of a secure, sealed connection between the sleeve and the breathing tube (Wallace, col. 5, lines 52-54), so as to prevent the escape of any fluid and/or debris captured by the sleeve during extubation (Walters abstract).
Regarding claims 3 and 12, Walters discloses the apparatus and method as recited in claims 1 and 8, but Walters is silent regarding (providing) a wire on a bottom perimeter of the mask. However, Wallace demonstrates that it was well known in the breathing mask art before the effective filing date of the claimed invention to provide a wire (wire 35) on a bottom perimeter (to the left in Wallace Fig. 3, see the Claim Interpretation section above) of the mask (face piece 22). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the mask and method of Walters to include (providing) a wire on a bottom perimeter of the mask as taught by Wallace, in order to provide the expected result of a means for bending and retaining the mask in any desired shape to better accommodate the facial contours of a particular patient (Wallace, col. 4, lines 29-33), so as to provide a well-fitting mask to aid in preventing the escape of any fluid and/or debris captured by the sleeve during extubation (Walters abstract).
Regarding claims 4, 5, 13 and 14, Walters discloses the apparatus and method as recited in claims 1 and 8, but Walters is silent regarding (providing) at least one pad located on a bottom of the mask and made out of foam. However, Wallace demonstrates that it was well known in the breathing mask art before the effective filing date of the claimed invention to provide at least one pad (cushion 29) located on a bottom (to the left in Wallace Fig. 3, see the Claim Interpretation section above) of the mask (face piece 22) and made out of foam (cushion 29 being formed of a foamed plastic material, col. 4, lines 24-25). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the mask and method of Walters to include (providing) at least one pad located on a bottom of the mask and made out of foam as taught by Wallace, in order to provide the expected result of a deformable cushion of standard material to form a good seal between the mask and the face and to minimize face trauma (Wallace, col. 4, lines 44-48), and so as to provide a sealing mask to aid in preventing the escape of any fluid and/or debris captured by the sleeve during extubation (Walters abstract).
Regarding claim 16, Walters in view of Wallace teaches the method as recited in claim 11, wherein Walters further discloses wherein the providing further provides that the expandable hollow sleeve is folded up into a compressed state (Fig. 8A; the sleeve wall 516 will automatically be caused to unfold, para [0085], where unfolding infers an initial folded state).

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 OR Walters in view of Wallace as applied to claim 11, and further in view of Erlich (US 4,772,275; hereinafter “Erlich”). 
Regarding claims 7 and 17, Walters discloses the apparatus as recited in claim 1 and Walters in view of Wallace teaches the method as recited in claim 11, but (modified) Walters is silent regarding (providing) the expandable hollow sleeve made out of a stretchable material. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07. Moreover, Erlich demonstrates that it was well known in the medical tube disposal cover art before the effective filing date of the claimed invention for an expandable hollow sleeve (sheath 22) (Fig. 2) for covering a medical tube (catheter 12) for disposal thereof (abstract) to be made out of a stretchable material (silicone elastomers, col. 4, lines 8). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the sleeve of Walters to be made out of a stretchable material as taught by Erlich, in order to provide the predictable result of a single sleeve that is able to stretch, if necessary, to cover a large range of endotracheal tube lengths.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Wallace as applied to claim 11, and further in view of Bastiani (US 2006/0157548 A1; hereinafter “Bastiani”).
Regarding claim 15, Walters in view of Wallace teaches the method as recited in claim 11, but modified Walters is silent regarding the method further comprising after the removing and before the disposing, twisting the sleeve. However, anyone who has used e.g. a dog waste bag or Diaper Genie® is familiar with twisting a waste bag/container once it is full, in preparation for disposal, as demonstrated by Bastiani Fig. 2. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Walters in view of Wallace to include the step of, after the removing and before the disposing, twisting the sleeve as taught by Bastiani, in order to provide the expected result of securely sealing the endotracheal tube within the sleeve for sanitary disposal thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be used to reject at least claims 1 and 18 under 35 USC 102: Fisher et al. (US 2015/0083121 A1); Mayo (US 2015/0013680 A1); Brown et al. (US 2013/0296653 A1); Yevich (US 2009/0139528 A1); Dionne (US 2005/0092325 A1); Fukunaga et al. (US 2004/0194781 A1); Kumar et al. (US 2003/0047189 A1). Additional references teaching foam and/or wired mask cushions: Veliss et al. (US 2010/0313891 A1; para [0158]); Gambone et al. (US 2003/0168063 A1). Additional references teaching an elastic/stretchable/expandable medical tube sleeve: Montes de Oca et al. (WO 2019/014344 A1); Farhadi (US 2016/0045099 A1); Daneshvar (US 5,582,599); Schellberg (US 1,120,549); Knoll et al. (US 5,242,398).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785